 PROB 12C                                                                             Report Date: October 8, 2019
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                         Oct 09, 2019
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Rebecca Lynn Charles                     Case Number: 0980 1:17CR02009-LRS-1
 Address of Offender: 17420 Fort Road, White Swan, Washington 98952
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: September 13, 2017
 Original Offense:        Assault on Federal Office, 18 U.S.C. § 111(a)(1) and (b)
 Original Sentence:       Prison - 12 months;               Type of Supervision: Supervised Release
                          TSR - 36 months

 Revocation               Prison- 4-months;
 Sentence:                TSR -32 months
 May 2, 2019
 Asst. U.S. Attorney:     Meghan McCalla                    Date Supervision Commenced: August 16, 2019
 Defense Attorney:        Jennifer Barnes                   Date Supervision Expires: April 15, 2022


                                         PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violation previously reported
to the Court on August 27, 2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            2           Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Ms. Charles is alleged to have assaulted another individual in
                        violation of Revised Code of Washington (RCW) 9A.36.041.

                        Ms. Charles’ conditions were reviewed with her on August 16, 2019. She signed her
                        conditions acknowledging an understanding which included mandatory condition number
                        1 as noted above.

                        According to staff at the Yakima County Department of Corrections, the following occurred:
                        on October 8, 2019, at approximately 10:30 a.m., Ms. Charles and another inmate took the
                        victim into the bathroom. Ms. Charles and another inmate assaulted the victim and told her
                        to “roll up.” When the victim did not “roll up,” Ms. Charles punched the victim in the face.
Prob12C
Re: Charles, Rebecca Lynn
October 8, 2019
Page 2

                      The assault was recorded by jail surveillance cameras. At the time this petition was written
                      official reports from Yakima County Department of Corrections had not been received.

The U.S. Probation Office respectfully recommends the Court incorporate the violation contained in this petition in
future proceedings with the violation previously reported to the Court on August 27, 2019.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     October 8, 2019
                                                                            s/Phil Casey
                                                                            Phil Casey
                                                                            U.S. Probation Officer



 THE COURT ORDERS


 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                            Signature
                                                                             i t      off JJudicial
                                                                                             di i l Offi
                                                                                                    Officer

                                                                               10/09/2019
                                                                            Date
